Order of disposition, Family Court, Bronx County (Cira Martinez, J., at suppression hearing; Clark Richardson, J., at fact-finding and dispositional hearings), entered on or about August 20, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of criminally negligent homicide, and conditionally discharged her for a period of 12 months, unanimously affirmed, without costs.
Although the record fails to support the presentment agency’s claim that appellant consented to the disposition, we conclude that the court properly exercised its discretion when it imposed a conditional discharge. That disposition was the least restrictive alternative consistent with appellant’s needs and the need for protection of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). There is no basis for dismissal of the petition in the interests of justice (see Family Ct Act § 315.2 [1]).
We adhere to our determination rendered on the presentment agency’s prior appeal wherein this Court reversed an order granting appellant’s motion to suppress statements (281 AD2d 78 [2001]). Concur — Saxe, J.P., Rosenberger, Williams, Marlow and Gonzalez, JJ.